          Case 1:15-cr-00095-AJN Document 3221 Filed 06/30/21 Page 1 of 1




                                                          June 30, 2021
BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                               6/30/2021


    Re:     United States v. Marlon Roberts,
            15 Cr. 95 (AJN)

Dear Judge Nathan,

    I write on behalf of Marlon Roberts in reference to his pending § 2255 motion.
Mr. Roberts previously asked the Court to delay a decision on his motion until
resolution of a petition for certiorari related to United States v. Dussard, 967 F.3d
149 (2d Cir. 2020). On May 17, 2021, the Supreme Court denied that petition.

     I have
         ve conferred
            co e e w  with AUSA
                             US Allison
                                      so Nichols
                                             c o s oon behalf
                                                        e a oof the government
                                                                  e gove   e a and
               Mr Roberts submit a response
propose that Mr.                      respo     to the government’s July 28, 2020 SO ORDERED.
letter regarding Dussard by July 9, 2021. I understand the government does not
object to this proposal. Thank you for consideration of this request.
                                                                                   6/30/2021
                                            Respectfully submitted,

                                            /s/ Sarah Baumgartel
                                            Sarah Baumgartel, Esq.
                                            Assistant Federal Defender
                                            52 Duane Street, 10th Fl.
                                            New York, NY 10007
                                            T: (212) 417-8772
                                            Sarah_Baumgartel@fd.org
cc: AUSA Allison Nichols (by ECF)

                                            1
